Pro Se 3 (Rev. 12/16) The Defendant’s Answer to the Complaint

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

Civil Division

3Mayer Chaim Brikman (Rabbi)
Rivkah Brikman
JOSEPH WOLHENDLER,

Case No. CIV19-5143

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Twitter, Inc.
Yehoshua 8. Hecht

Jury Trial: (check one)

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

me ee ee ee

(to be filled in by the Clerk's Office)

LJ Yes x] No

THE DEFENDANT’S ANSWER TO THE COMPLAINT

I. The Parties Filing This Answer to the Complaint

Provide the information below for each defendant filing this answer or other response to the allegations in the
plaintiff's complaint. Attach additional pages if needed.

 

 

 

 

 

 

 

Name Yehosuah S. Hecht
Street Address 40 King Sireet _
City and County Norwalk
State and Zip Code CLexHs Ol SS|
Telephone Number 2032476289
E-mail Address

Il. The Answer and Defenses to the Complaint

 

 

 

eCENED

OCT 03 2019
PRO SE OFFICE

 

 

 

 

Page | of 7

 
Pro Se 3 (Rev. 12/16) The Defendant’s Answer to the Complaint

A.

Answering the Claims for Relief |

On a separate page or pages, write a short and plain statement of the answer to the allegations in the
complaint. Number the paragraphs. The answer should correspond to each paragraph in the complaint,
with paragraph | of the answer corresponding to paragraph | of the complaint, etc. For each paragraph
in the complaint, state whether: the defendant admits the allegations in that paragraph; denies the
allegations; lacks sufficient knowledge to admit or deny the allegations; or admits certain allegations
but denies, or lacks sufficient knowledge to admit or deny, the rest.

Presenting Defenses to the Claims for Relief

Write a short and plain statement identifying the defenses to the claims, using one or more of the
following alternatives that apply.
|

 

 

 

 

 

1. The court does not have subject-matter jurisdiction over the claims because (briefly expiain
why there is no federal—question jurisdiction or diversity-of-citizenship jurisdiction; see the complaint form for more
information)

2. The court does not have personal jurisdiction over the defendant because (briefly explain)

3. The venue where the court is located is improper for this case because (briefly explain)

4. The defendant was served but the process—the form of the summons-was insufficient because
(briefly explain)

!

5. The manner of serving the defendant with the summons and complaint was insufficient because
(briefly explain)

6. The complaint fails to state a claim upon which relief can be granted because (briefly explain why

the facts alleged, even if true, are not enough to show the plaintiff's right to recover)

Page 2 of 7
Pro Se 3 (Rév. 12/16) The Defendant’s Answer to the Complaint

The action of the answering defendant were not defamatory. Contrary to the allegation of
Plaintiff's it is not known to the answering defendant that the information obtained on the internt
and reposted was false.

 

7. Another party (name) needs to be joined (added)
in the case. The reason is (briefly explain why joining another party is required)

 

a. If the basis for subject-matter jurisdiction is diversity of citizenship, state the effect of
adding the other party:

The other party is a citizen of the State of (name)

 

Or is a citizen of (foreign nation) . The amount of

 

damages sought from this other party is (specify the amount)

b. If the claim by this other party is based on an alleged violation of a federal
constitutional or statutory right, state the basis:

 

Cc. Asserting Affirmative Defenses to the Claims for Relief

Identify an affirmative defense or avoidance that provides a basis for the defendant to avoid liability for
one or more of the plaintiff's claims even if the basis for the claim is met. Any affirmative defense or
avoidance must be identified in the answer. Include any of the following that apply, as well as any
others that may apply.

The plaintiff's claim for (specify the claim)
Damages based on publication of false statements

 

is barred by (identify one or more of the following that apply):

 

 

l. Accord and satisfaction (briefly explain)
2. Arbitration and award (briefly explain)
3. Assumption of risk (briefly explain)

Page 3 of 7
Pro Se 3 (Rév. 12/16) The Defendant’s Answer to the Complaint

 

 

 

 

 

4, Contributory or comparative negligence of the plaintiff (briefly explain)
5. Duress (briefly explain)
'
6. Estoppel (briefty explain)
7. Failure of consideration (briefly expiain)
8. Fraud (briefly explain)

 

9. Illegality (briefly explain)

 

10. Injury by fellow employee (briefly expiain)

 

11. Laches (Delay) (briefly explain)

 

12. License (briefly explain)

 

13. Payment (briefly explain)

 

Page 4 of 7
Pro Se 3 (Rev. 12/16) The Defendant’s Answer to the Complaint

14,

15.

16.

17.

18.

19.

Release (briefly explain)

 

Res judicata (briefly explain)

 

Statute of frauds (briefly explain)

 

Statute of limitations (briefly explain)

 

Waiver (briefly explain)

 

Other (briefly explain)

Truth. Based on filings made by Plaintiff Rabbi Brikman and his Wife Rivkah Brikman with th
office of the NYS Attorney Genral it appears that they violated the provisions of New York Law
when they used names for an exiting not for profit corporation even though the names were not
registered as required under New York Law.

 

Asserting Claims Against the Plaintiff (Counterclaim) or Against Another Defendant
(Cross—Claim)

For either a counterclaim against the plaintiff or a cross-claim against another defendant, state briefly
the facts showing why the defendant asserting the counterclaim or cross-claim is entitled to the'damages
or other relief sought. Do not make legal arguments. State how each opposing party was involved and
what each did that caused the defendant harm or violated the defendant's rights, including the dates and
places of that involvement or conduct. If more than one counterclaim or cross-claim is asserted,

number each claim and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

1.

The defendant has the following claim against the plaintiff (specify he claim and explain it;
include a further statement of jurisdiction, if needed):

This case was filed for the sole purposes of harassing defendants.

 

The defendant has the following claim against one or more of the other defendants (specify the
claim and explain it; include a further statement of jurisdiction, if needed):

Page 5 of 7
Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint

Ill.

 

3. State briefly and precisely what damages or other relief the party asserting a counterclaim or
cross-claim asks the court to order. Do not make legal arguments. Include any basis for
claiming that the wrongs alleged are continuing at the present time. Include the amounts of any
actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons that are alleged to entitle
the party to actual or punitive money damages.

a. The defendant asserting the counterclaim or cross—claim against (specify who the claim is
against) all of Plaintiffs alleges that the following
injury or damages resulted (specifi):
monetary damages by reacn ofPlaintiff's filng a frivulous lawsuit.

 

b. The defendant seeks the following damages or other relief (specify):

a minimum of $100,000.00 and alll fees and expeneses incureerd to defend tis frivoulos
case.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this answer: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the answer otherwise complies with the requirements
of Rule 11.

A. For Parties Without an Attorney |

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 09/27/2019

Signature of Defendant \Defrthurad beh

Printed Name of Defendant Yeh psuah S. Hecht

 

 

 

B. For Attorneys

Date of signing:

Page 6 of 7
Pro Se 3 (Rev. 12/16) The Defendant’s Answer to the Complaint

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 7 of 7
1. Admit only that Mayer Brikman was hired as a Rabbi for Kneses Israel of Seagate. Deny
that his wife has offered Rabbinical services. Acknowledge that he has provided activities
in the Seagate community but deny that those activities were furnished by the Brikmans
for Kneses Israel.

2. Deny knowledge and information sufficient to form a belief.

3. Deny knowledge and information sufficient to form a belief regarding who opened the
account referenced and the mental status of the parties who opened the account.

4. Deny that there was any campaign as alleged in the paragraph of the complaint.
5. Deny that there was any campaign as alleged in the paragraph of the complaint.

6. Cannot Deny or admit the allegation as except acknowledge that there was a retweet of a
post. The Court is referred to the document for its contents and meaning of the contents.

7. Cannot admit or deny what was purported to have been transmitted to Twitter Inc.

8. The checks that are referred to in the allegation were posted to the NYS Supreme Curt
web site.

9. Deny the conduct alleged to have been engaged in by Hecht and deny the characterization
of the conduct in the allegation.

10. Deny.
11. Deny.

12. Admit that Wolhendler’s complaint appears to make the allegations referenced in the
paragraph. But denies the veracity and truth of the allegations and leaves’ all
determinations of law to the Court.

13. Admit that Mayer Brikman complaint appears to make the allegations referenced in. the
paragraph. But denies the veracity and truth of the allegations and leaves all
determinations of law to the Court.

14. Admit that Rivkah Brikman complaint appears to make the allegations referenced in the
paragraph. But denies the veracity and truth of the allegations and leaves all
determinations of law to the Court.

Wherefore it is respectfully prayed that this Court should deny the relief sought against
the answering Defendant as alleged in the complaint in all respects.
Dated: Norwalk Ct. September 27, 2019

Signature of Defendant: No
Printed name of Defendant: Yq

hth oleh

hosuah S$. Hecht

 
seofetepellOo it tppeeegeeeel eC Papepepel ater fede (cbt teeta pfee meu ARES EE ERE EOE
geet EE gee geT epee tleaageee tn T

Unrvarts ° 3
wp) SEC

 

  

. ie De LN ¥3 a
eee eee ee aren ,
Sara -—— S| Gn Ad Baws ¢
. wn Xe / wh sete {
} , a
